                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

In re:                             :           Chapter 11
                                   :
IMERYS TALC AMERICA, INC., et al., :           BK Case No. 19-10289 LSS)
                                   :
                Debtors.           :
__________________________________ :
                                   :
CYPRUS HISTORICAL EXCESS           :
INSURERS,                          :
                                   :
                Appellant,         :
                                   :
     v.                            :           C. A. No. 19-1120-UNA
                                   :           BAP No. 19-42
INERYS TALC AMERICA, INC.,         :
                                   :
                Appellee.          :


                                 RECOMMENDATION

             At Wilmington this 24th day of June, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Chief Magistrate Judge Thynge reviewed the documents filed in

these three appeals which involved three separate orders issued by the Honorable

Laurie Silverstein of Bankruptcy Court on (1) June 3, 2019 in 19-1120 (Order

Appointing James L. Patton as Legal Representative for Future Talc Personal Injury

Claimants), (2) June 3, 2019 in 19-1122 (Order Denying Motion to Compel Debtors’

Responses to Discovery) and (3) June 6, 2019 in 19-1121 (Order Authorizing the

Future Claimants’ Representative to Retain and Employ Young, Conaway, Stargatt &

Taylor, LLP as his Attorneys) to determine the appropriateness of mediation in these
matters. These appeals were filed on June 18, 2019.

             Previously, in a related matter, 19-944 MN, the court recommended

withdrawal after receiving a joint submission by the parties regarding the

appropriateness of mediation.

             In the present appeals, the court did not request a joint submission by the

parties, and is issuing this Recommendation sui sponte since the issues on appeal

address purely legal matters, are not amenable to mediation and mediation at this

stage would not be a productive exercise, a worthwhile use of judicial resources nor

warrant the expense or delay resulting from this process.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), these matters be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             If no objections are to be filed to this Recommendation, counsel shall

submit a proposed briefing schedule for these appeals on or before Wednesday, July

10, 2019.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
